Per Curiam.

This case is very obscurely drawn, and it is a little difficult to ascertain the facts necessary to decide one of the points which appears to have been made upon the trial, to wit, in what part of the farm the demandant had a right to recover dower. The better conclusion from the case is, that what is meant by the whole farm is the 150 acres purchased by Jonathan Dolf, the late husband of the demandant, and his brother Charles ; and that the defendant is in possession only of one half of that farm, being the moiety which, on a division between Charles and Jonathan, fell to the latter ; and the only difficulty that appears to be created is, that when Jonathan conveyed his part to the defendant, Charles also joined with him in the deed; from which circumstance it is contended, on the part of the defendant, that Charles and Jonathan are to be deemed tenants in common of the land so conveyed to the defendant, and the widow only entitled to dower in the moiety belonging to Jonathan. If this be the correct construction of the case, there can be little doubt that the demandant is entitled to dower in the whole of the 75 acres which it is supposed the deed contains. This deed might be prima fa*23cíe evidence that Charles and Jonathan held as tenants in common ; but the proof is abundant to show that such was not the fact, but that Jonathan had held and enjoyed the whole, in his own right, and Charles must have been joined in the deed for greater caution. The manner in which Jonathan used and occupied the land, and the defendant’s purchasing it of him exclusively, are sufficient, within the decisions of this court, to establish a seisin in Jonathan. (1 Caines 185. 2 Johns. Rep. 119.)
The next question presented by the case is, whether, in this action, the defendant could be admitted to show that he had made valuable improvements upon the land. This is a case where the land in which dower is claimed had been aliened by the husband in his life-time, and, therefore, coming within the statute, which provides that dower of any lands sold by the husband shall be according to the value of the lands,' exclusive of the improvements made since the sale. (1 N. R. L. 60.) It has been settled by this court, that dowel* is to be taken according to the value of the land at the time of alienation. (2 Johns. Rep. 484. 11 Johns. Rep. 510.) But in what manner, and at what time that value is to be ascertained, has not been decided. It is barely hinted at in the case of Humphrey v. Phinney; (2 Johns. Rep. 484.) and the books do not furnish us with much light on the subject. As it is an inquiry growing, in some measure, out of the statute, the court has an unquestionable right to adopt such practice as shall seem most expedient. This value can only be ascertained in one of three ways; either by the jury upon the trial of the issue, or by the sheriff on the writ of seisin, or by a writ of inquiry founded on proper suggestions ; either of which would probably be unexceptionable. But in this case, as the issues have been already tried, recourse must be had to one of the two latter modes above suggested.
Judgment accordingly.